Citation Nr: 1133233	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for service-connected residuals of right knee meniscectomy with degenerative arthritis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas that continued a 10 percent rating for post operative right knee medial meniscectomy with degenerative arthritis.  

The Veteran presented testimony before the undersigned Veterans Law Judge at a videoconference hearing in April 2008.  A transcript of the hearing is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The issue of entitlement to TDIU is raised by the record.  Therefore, this issue is included on appeal, as noted on the title page.


FINDINGS OF FACT

1.  The Veteran's right knee disability manifests with complaints of pain, give way, weakness, and fatigue; findings of extension to -5 degrees and flexion to 120 degrees including on repetition; without clinical evidence of ankylosis, dislocation or locking.

2.  Resolving all reasonable doubt in the Veteran's favor, he has slight instability of the right knee.

3.  Service connection is in effect for residual scar, third degree burn right thigh (20 percent), residuals of right knee meniscectomy with degenerative arthritis (10 percent), right knee instability (10 percent), right knee limitation of extension (0 percent), and a residual scar, burn right arm (0 percent), for a total combined evaluation of 40 percent.

4.  The Veteran's service-connected disabilities do not preclude him from securing and maintaining substantially gainful employment of a sedentary nature.
 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of right knee meniscectomy with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5260 (2010).

2.  The criteria for a separate 10 percent rating for slight instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5257 (2010).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in June 2006 prior to the initial adjudication of the Veteran's claim.  This letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and VA treatment records have been obtained and he has been provided with VA examinations in connection with his present claim.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Veteran was also provided with a hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  The VLJ solicited information from the Veteran so that he was able to clarify his contentions and provide pertinent evidence as to the severity of his disability.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, this case was remanded by the Board in January 2009 for additional development, to include obtaining VA treatment records from July 2006 to the present, and afford the Veteran a VA examination.  These directives have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Increased Rating

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.71a, there are several diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected knee disorders.  Diagnostic Codes (DCs) 5003 and 5010, for evaluation of degenerative and traumatic arthritic changes, are applicable to the knee.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Diagnostic Code (DC) 5010 applies to traumatic arthritis and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5003.

Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or, a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Limitation of flexion of a leg warrants a noncompensable evaluation when flexion is limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, DC 5260.  

Limitation of extension of a leg is noncompensable when extension is limited to 5 degrees.  A 10 percent evaluation is warranted with extension limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.  

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), DC 5258 (which provides for a 20 percent rating for dislocated, semilunar cartilage with frequent episodes of locking, pain and effusion into the joint), 5259 (which provides for a 10 percent rating for symptomatic removal of the semilunar cartilage), and 5262 (impairment of the tibia and fibula).

VA's General Counsel has clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).   

At a VA examination in July 2006, the Veteran reported chronic knee pain.  He denied any additional knee surgery since the 1975 medial meniscectomy.  He did not use assistive devices.  The Veteran also reported that he was working as a welder and had to be on his knees a lot on a concrete floor.  He noted that this had been quite difficult and was becoming hard for him to do his job.  He stated further, however, that he had not been able to work since June 2006 when he had to have surgery on his left wrist.  As it related to his right knee, from a functional standpoint he was precluded from carrying loads over 10 to 15 pounds.  He had trouble with stairs, prolonged walking, running, and also had difficulty squatting.  Repetitive use of his knee did not cause additional pain, but there was early fatigue.  On physical examination, the Veteran walked with a mild limp favoring his right leg.  There was considerable bony thickening and degenerative change of the right knee noted, compared to the left, and the right leg was somewhat bowed at the knee causing the limp.  There was tenderness upon palpation over the lateral joint line and the right knee was considerably larger than the left due to the bony proliferation and degenerative changes, but no joint effusion was present.  Mild crepitus was present in the knee joint; but no instability was detected.  The Veteran was able to extend to knee to -5 degrees and could flex the knee to 120 degrees.  There was no additional limitation of motion due to pain, fatigue, weakness, or incoordination.  The examiner also noted that the Veteran had a well-healed 5 and 1/2 centimeter (cm) scar over the medial aspect of the knee at the site of the 1975 medical meniscectomy.  There was no tenderness, elevation, retraction, erythema or infection involving the scar.  X-rays showed degenerative joint disease.  The diagnosis was status postoperative right knee medial meniscectomy with degenerative arthritis.

At the April 2008 hearing, the Veteran testified that a doctor at the VA orthopedic clinic told him that his right knee was about 60 to 70 percent deteriorated and that an artificial replacement might be needed.  The Veteran also testified that he suffers from instability and crepitus.  He stated that the instability occurred daily and sometimes his leg gives out, especially when coming down steps.  He stated that he usually walks aided with the assistance of a walker or a cane.  He also testified that he had not had any locking symptoms since surgeons removed the cartilage from his knee in 1975.  He indicated that his scar from that procedure was tender.  The Veteran also testified that he was currently unemployed primarily due to his right knee disability because he is a welder and is unable to get on his knees, even with knee pads.  He cannot crawl on his knees, or stoop, climb stairs, or carry anything.

VA treatment records include findings from a February 2008 x-ray of the right knee.  The x-ray showed degenerative osteoarthritic changes at the right knee and patellofemoral joint with spurring.  There was narrowing of the medial compartment of the joint space.  No joint effusion was seen.  These findings were noted to have been relatively stable since the July 2006 x-rays.  An April 2008 MRI showed near-complete maceration of the medial meniscus with a small portion of the mid-body and anterior horn remaining; a tear extending from the superior free edge involving the mid-body of the lateral meniscus; and tricompartmental cartilaginous changes.  The anterior cruciate ligament (ACL), posterior cruciate ligament (PCL), and medial and lateral ligaments demonstrated normal anatomy and signal.

An April 2008 treatment record shows that the Veteran presented with complaints of bilateral knee pain.  He was favoring his right knee and putting more weight on his left.  He reported use of anti-inflammatories and physical therapy with minimal success.  On physical examination, a varus deformity was noted.  There was roughly a 10 degree flexion contracture.  Large osteophytes were prominent on both the medial and lateral sides of the joint.  Range of motion was from 5 degrees to roughly 95 degrees of flexion.  No gross instability was noted on examination.  Motor and sensory examination was normal.  The VA physician noted that the Veteran appeared to have some mild weakness that could have been related to his knee pain.  This physician interpreted the April 2008 MRI as showing a complete destruction of the anterior cruciate ligament, in addition to changes to the medial meniscus and medial compartment, and tricompartmental cholanginous changes to all compartment of the knee.  Additional VA records show the Veteran was provided with an uploader brace for his right knee pain and instability in May 2008.  On physical examination, 10 degrees of flexion contracture was noted.  A varus deformity, heat, a little swelling, patellofemoral crepitus, and a healed open meniscectomy scar were noted.  The diagnosis was degenerative joint disease, right knee greater than left.  X-rays of the right knee taken in July 2009 showed no acute findings.  The x-ray also showed degenerative changes present; severe joint space narrowing of the medial compartment; and surrounding osteophytes.  A November 2009 treatment record showed the Veteran had limitation of motion in his knees along with mild pain.  

At the Veteran's October 2010 VA examination, he reported daily discomfort in his right knee in a sleeve-like position.  He was noted to walk with a brace favoring his right lower extremity.  He denied any subluxation, instability, bony cancers, ankylosing area, or locking.  He reported that he wore his brace every day in addition to using his cane.  He also reported an increase in heat in his knee.  His discomfort was reportedly mild, but increased to moderate with walking downhill, cold weather or increased standing.  He could stand for 30 minutes, ascend five steps, walk 100 yards, but could not run.  He had reportedly decreased his squatting.  He denied problems with his surgical scar.  On physical examination, the right knee was not swollen.  There was bony protuberance medially.  A patellar compression test was negative.  Lachman test, collateral ligament testing, and McMurray tests were all normal.  Flexion was possible to 120 degrees on three repetitions.  Extension was to -5 degrees.  Patellar movement was normal and there was no laxity or crepitus.  X-rays from 2009 showed degenerative changes.  Strength in the right lower extremity was 5/5.  The right knee scar was superficial and linear, measuring 5 and 1/2 cm by 1/2 cm superior to distal.  The scar had normal pigmentation, and was not raised, inverted, adhering to the underlying tissue, hyposensitive, hypersensitive, or tender.  There was no ulceration or cellulitis.  The scar did not affect joint function.  The examiner's diagnosis was postoperative residuals of right knee with degenerative joint disease and decreased range of motion.  The examiner noted that the Veteran does not work, but he has no work restrictions.  He opined that the service-connected right knee disability does not preclude employment; however, a more sedentary type job would be best.  

The Veteran's right knee disability is currently rated 10 percent disabling under DC 5010 based upon X-ray findings of arthritis with a noncompensable level of limitation of motion.  He is not entitled to a rating in excess of 10 percent under DC 5010, as only one joint is involved.  

The Board has considered whether the Veteran's right knee disability manifested with lateral instability or subluxation, so as to warrant a separate compensable rating under DC 5257.  The Veteran reports symptoms of right knee instability and difficulty with stairs and prolonged ambulation.  The Veteran is competent to report his symptoms and his statements are found to be credible and probative.  The VA treatment records reflect that he uses a right knee uploader brace to assist in the stabilization of his knee.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating, and no more, for slight right knee instability is warranted.  The preponderance of the evidence is against a finding of moderate right knee instability.  In this respect, there are no objective clinical findings showing instability.  The July 2006 VA examiner stated that no instability was detected on exam of the knee.  The examiner indicated that the Veteran had a mild limp favoring his right knee, but he also stated that this knee was caused by the right knee bowing.  An April 2008 MRI showed that that the ACL, PCL, and medial and lateral ligaments had normal anatomy.  The Board is mindful that a VA physician interpreted the MRI as showing "complete destruction of the anterior cruciate ligament;" however, this interpretation is inexplicably at odds with the stated MRI findings and the physician's statement that "no gross instability was noted on examination."  The Board also notes that the October 2010 VA examiner found no objective evidence of right knee laxity on examination.  The Board places significant weight on the VA examiners' findings as they performed specific clinical tests designed to test instability in the knee joint and their findings are support by the record.  As a greater level of instability is not shown by the probative clinical evidence, the Board finds that a higher rating for a greater level of instability is not warranted.

Turning next to DC 5259, the Board finds that while the Veteran is status post meniscectomy of the right knee, he is not entitled to a separate 10 percent rating under this diagnostic code.  A separate rating under this diagnostic code is not warranted because there is no other symptomatology associated with the removal of semilunar cartilage that has not been accounted for by the 10 percent ratings under DCs 5010 and 5260, and 5257.  To also grant a separate 10 percent rating under DC 5259 in this case would amount to impermissible pyramiding.  38 C.F.R. § 4.14.  As DC 5259 does not provide for a rating higher than 10 percent, DC 5259 also cannot serve as a basis for a rating higher than the current 10 percent rating in effect.

The Board has considered whether the Veteran is entitled to a higher rating under the diagnostic criteria pertaining to limitation of flexion of the knee, but finds that he is not.  Here, on VA examination in July 2006, the Veteran had flexion to 120 degrees, including on three repetitions.  An April 2008 treatment record shows he had flexion to 95 degrees.  Finally, on VA examination in October 2010, the Veteran had flexion to 120 degrees, including after repetition.  Flexion to 95 degrees and 120 degrees, as demonstrated here, does not warrant a rating higher than the current 10 percent rating under DCs 5010 and 5260, even with consideration of the DeLuca principles.  

The Veteran is service-connected for right knee extension with a 0 percent disability rating, effective June 8, 2006.  The Board has considered whether a compensable rating may be assigned for limitation of extension, but finds that it may not.  A compensable evaluation for limitation of extension requires knee extension to be limited to 10 degrees or greater.  See 38 C.F.R. § 4.71a, DC 5261.  Here, extension in the right knee has been to -5 degrees at each VA examination, even upon repetition.  Extension was limited to 5 degrees during outpatient treatment in April 2008.  Thus, a compensable rating for limitation of extension is not warranted for any period of time during this appeal, even with consideration of the DeLuca.  

The Board has found no other diagnostic codes which would provide higher or separate ratings for the Veteran's knee disability.  Specifically, no evidence of ankylosis; dislocated semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum has been noted in any of the VA treatment records or VA examinations.  Therefore, none of those diagnostic codes are factually applicable in this case.  See DCs 5256, 5258, 5262, and 5263; see also Butts v. Brown, 5 Vet. App. 532, 539 (1993).  Higher evaluations are not warranted for any period of time that is covered by this appeal.  See Fenderson v. West 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  38 C.F.R. § 3.321.  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule. Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  Here, the Board finds that the rating criteria contemplate the Veteran's right knee disability for the entire period of time during the pendency of this appeal.  The disability is productive of pain, instability, noncompensable limitation of motion, and functional impairment.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

TDIU

The Veteran asserts that he is unemployed due to his right knee disability; therefore, the issue of entitlement to TDIU is raised by the record. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For the Veteran to prevail on his TDIU claim, it is necessary that the record reflect some factor which takes his case outside the norm of other such Veterans.  38 C.F.R. §§ 4.1, 4.15 (2010).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

In this case, service connection is in effect for residual scar, third degree burn right thigh (20 percent), residuals of right knee meniscectomy with degenerative arthritis (10 percent), slight right knee instability (10 percent), right knee limitation of extension (0 percent), and residual scar, burn right arm (0 percent), for a total combined evaluation of 40 percent.  Therefore, the Veteran does not meet the minimum schedular threshold requirement (of a combined disability rating of 70 percent or more) to be considered for a TDIU rating.  38 C.F.R. § 4.16(a).

As noted a TDIU may be awarded on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  In this case, the RO did not submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  Thus, the question becomes whether the Board should remand this case to the RO for submittal of the claim to the Director of the Compensation and Pension Service for extraschedular consideration.

The Board acknowledges that the Veteran exhibits some occupational impairment due to his service-connected disabilities, as evidenced by his combined 40 percent rating.  However, on careful review of all evidence the Board finds that such impairment is adequately reflected in the disability evaluations he currently receives.  The cumulative evidence shows no functional impairment is caused by the Veteran's service-connected right arm and right thigh scars that are well-healed.  Further, the Veteran's service-connected residuals of right knee meniscectomy with degenerative arthritis, limitation of motion and right knee instability is not shown to preclude employment.  Indeed, in November 2009 a VA nurse practitioner opined that the Veteran should be able to handle some jobs, unless they involved climbing stairs, or long standing or kneeling.  Also, the October 2010 VA examiner opined that the Veteran's service-connected right knee disability does not preclude employment, though a more sedentary type job would be best.  As the Veteran's service-connected disabilities are not shown to cause the Veteran to be unemployable, referral of this claim to the Director of the Compensation and Pension Service for extraschedular consideration is not warranted.


ORDER

A rating in excess of 10 percent for service-connected residuals of right knee meniscectomy with degenerative arthritis is denied.

A 10 percent rating, and no more, is assigned for right knee instability.

Entitlement to a TDIU is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


